Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 1 of 20 PageID: 357



                                                            [Docket No. 17]


                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


  CHERRY HILL TOWNE CENTER
  PARTNERS, LLC,

             Plaintiff,                   Civ. No. 18-12868 (RMB/KMW)

             v.                                      OPINION

  GS PARK RACING, L.P.,
  GREENWOOD NEW JERSEY, INC.,
  GREENWOOD RACING, INC.,

             Defendants.



 APPEARANCES:

 BROWN & CONNERY, LLP
 By: William M. Tambussi, Esq.
      Mark P. Asselta, Esq.
      Andrew S. Brown, Esq.
 360 Haddon Avenue
 Westmont, New Jersey 08108
                Counsel for Plaintiff

 BALLARD SPAHR LLP
 By: Roberto A. Rivera-Soto, Esq.
 210 Lake Drive East-- Suite 200
 Cherry Hill, New Jersey 08002
                Counsel for Defendants


 BUMB, UNITED STATES DISTRICT JUDGE:

       Plaintiff, Cherry Hill Towne Center Partners, LLC (“Cherry

 Hill Towne Center”) would like to open and operate a sports

 wagering facility on its property in New Jersey.          Problematic for

 Plaintiff is the fact that its property is subject to a

                                      1
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 2 of 20 PageID: 358



 Declaration of Restrictive Covenants (“Restrictive Covenant”)

 that runs to the exclusive benefit of Defendant GS Park Racing,

 L.P. (“GSPR”). 1   The Restrictive Covenant provides, “Horse racing,

 simulcasting, off-track betting, wagering activities and gambling

 and gaming of any sort (collectively, ‘Gaming’) anywhere on the

 GSP Property at any time by any party other than GSPR and its

 successors and assignees is hereby prohibited (‘Covenant’).”

 (Rivera-Soto Cert. Ex. C)

       In this action, Cherry Hill Towne Center seeks a declaration

 that the Restrictive Covenant is unenforceable, and asks this

 Court to permanently enjoin GSPR from enforcing the restriction.

 GSPR has responded by filing a Motion for Preliminary Injunction

 asking this Court to enjoin Cherry Hill Towne Center “from and

 against opening and operating a sports wagering lounge or

 engaging in the business of sports wagering at or within the GSP

 Property.”    [Proposed Preliminary Injunction Order, Dkt. No. 17-

 9]

       For the reasons stated herein, the Court holds that GSPR

 will likely prevail on its position that the Restrictive Covenant




       1 The complaint names as Defendants three entities: GS Park
 Racing, L.P.; Greenwood New Jersey, Inc.; and Greenwood Racing,
 Inc. The parties do not dispute that Greenwood New Jersey, Inc.
 was dissolved in 2002 and no longer exists. The parties’ legal
 analyses do not distinguish between GS Park Racing, L.P. and
 Greenwood Racing, Inc. For the purposes of this Opinion, “GSPR”
 refers to GS Park Racing, L.P. and Greenwood Racing, Inc.
 collectively.

                                      2
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 3 of 20 PageID: 359



 is enforceable.     The Court will, however, deny the Motion for

 Preliminary Injunctive Relief because GSPR has not established

 that, absent provisional injunctive relief, immediate irreparable

 harm will result before this Court can render a final judgment on

 the merits.

 I.    BACKGROUND

       On June 11, 2018 the New Jersey Sports Wagering Act of 2018,

 N.J.S.A. 5:12A-10 to -19, became effective.         Importantly for the

 instant case, the law does not allow sports wagering to take

 place just anywhere in the state.        Rather, the law allows sports

 wagering to occur only at “casinos” and “racetracks” that have

 obtained a sports wagering license.        N.J.S.A. 5:12A-11.     Cherry

 Hill Towne Center owns the property that was formerly Garden

 State Park (“the GSP Property”), where horse racing took place

 until 2001. (Rivera-Soto Cert. ¶ 10)        Because the Sports Wagering

 Act’s definition of “racetrack” “includes any former racetrack,”

 N.J.S.A. 5:12A-10, Cherry Hill Towne Center is eligible to apply

 for a sports wagering license.

       Just 11 days after the Sports Wagering Act went into effect,

 on June 22, 2018, GSPR’s attorney sent Cherry Hill Towne Center a

 letter, via certified mail, concerning the Restrictive Covenant.

 (Rivera-Soto Cert. Ex. E)      The letter stated in relevant part,

            GSPR is the beneficiary under that certain
       Declaration of Restrictive Covenants dated January 28,
       1999. . . . You are an owner of property subject to the
       Restrictive Covenants.


                                      3
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 4 of 20 PageID: 360




            For ease of reference, a copy of the Restrictive
       Covenants is enclosed. . . .

             . . .

            In light of the recent enactment of sports wagering
       legislation which applies to certain former racetracks
       in New Jersey, and because you are the owner of record
       of part of the [Garden State Park] Property, and
       therefore, are subject to the restrictions set forth in
       the Restrictive Covenants, we wanted to bring this
       matter to your attention and inform you that GSPR
       attaches significant importance and value to the rights
       it holds under the Restrictive Covenants. Anticipating
       that you would be interested in discussing this matter
       with our client, our client will be happy to arrange a
       meeting at your and our clients’ mutual convenience.

 (Id.)

       If Cherry Hill Towne Center responded to GSPR, the response

 is not in the record before this Court.        It would appear that,

 rather than accepting GSPR’s invitation to “discuss [the]

 matter,” Cherry Hill Towne Center raced to the courthouse and, on

 June 31, 2018, filed this suit.       The “Complaint for Declaratory

 Judgment and Injunctive Relief” asserts two counts: (1)

 “declaratory judgment invalidating the entirety of the

 Declaration of Restrictive Covenants and for injunctive relief”;

 and (2) “declaratory judgment providing that the Declaration of

 Restrictive Covenants does not prohibit sports wagering and for

 injunctive relief.”     The complaint was filed in the Superior

 Court of New Jersey, Chancery Division.        GSPR timely removed on




                                      4
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 5 of 20 PageID: 361



 the basis of diversity of citizenship. 2       Thereafter, the parties

 participated in private mediation, but they were unable to

 resolve their disputes.

       GSPR filed the instant Motion for Preliminary Injunction in

 mid-December 2019.     After briefing was complete, the Court issued

 a letter order directing the parties to submit supplemental

 briefs addressing, among other things, the issue of Article III

 ripeness. 3   Supplemental briefing was recently completed.         The

 parties’ supplemental briefs state that Cherry Hill Towne Center

 has not applied for a sports wagering license, however, Cherry

 Hill Towne Center maintains that it “intends to do so as soon as

 possible.”    [Supplemental Brief, Dkt. No. 26, p. 1]

 II.   LEGAL STANDARD

       To obtain a preliminary injunction, the moving party must

 show: (1) a likelihood of success on the merits, (2) a likelihood

 that the moving party will suffer irreparable harm, (3) that the

 balance of equities weighs in the moving party’s favor, and (4)




       2 As comprehensively set forth in the Notice of Removal, the
 parties are completely diverse (Notice of Removal ¶¶ 8-16) and
 the amount in controversy exceeds the statutory minimum (id. ¶¶
 17-25).

       3 As set forth below, ripeness is a justiciability question,
 and therefore the Court must, as it did in this case, raise the
 issue sua sponte. Nextel Commc’ns of Mid-Atl., Inc. v. City of
 Margate, 305 F.3d 188, 192 (3d Cir. 2002) (“Ripeness is an issue
 we must raise sua sponte if the parties do not raise it, and is
 applicable to cases involving motions for preliminary
 injunction.”).

                                      5
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 6 of 20 PageID: 362



 that injunctive relief is in the public interest.          Winter v. Nat.

 Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).          If the moving

 party has established the first two “most critical” factors, Nken

 v. Holder, 556 U.S. 418, 434 (2009), the court then performs a

 “balancing of the factors,” Reilly v. City of Harrisburg, 858

 F.3d 173, 180 n.5 (3d Cir. 2017), to determine whether the

 prongs, “taken together, balance in favor of granting the

 requested preliminary relief,” id. at 179.

       “The court may issue a preliminary injunction only on notice

 to the adverse party.”      Fed. R. Civ. P. 65(a)(1).

 III. ANALYSIS

    A. Ripeness

       As very recently explained by the Third Circuit,

       Ripeness is a justiciability doctrine that derives from
       Article III of the United States Constitution. The
       function of the ripeness doctrine is to determine
       whether a party has brought an action prematurely. The
       doctrine counsels that we should abstain until such time
       as a dispute is sufficiently concrete to satisfy the
       constitutional and prudential requirements of the
       doctrine.    We   have    recognized    the    following
       considerations that underpin the ripeness doctrine:

          [A]re the parties in a sufficiently adversarial
          posture to be able to present their positions
          vigorously;   are   the   facts  of   the    case
          sufficiently developed to provide the court with
          enough information on which to decide the matter
          conclusively; and is a party genuinely aggrieved
          so as to avoid expenditure of judicial resources
          on matters which have caused harm to no one.

       At bottom, the doctrine is inextricably tied to Article
       III’s requirement of a case or controversy. It requires
       that the challenge grow out of a real, substantial


                                      6
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 7 of 20 PageID: 363



       controversy between parties involving a dispute definite
       and concrete.

 Jie Fang v. Dir. United States Immigration & Customs Enf’t, 2019

 WL 3820463 at *10 (3d Cir. Aug. 15, 2019) (internal citations and

 quotations omitted). 4

       Ripeness questions frequently arise in declaratory judgment

 actions. 5   While “[t]he contours of the ripeness doctrine are

 particularly difficult to define with precision when a party

 seeks a declaratory judgment,” a declaratory judgment action is

 ripe for adjudication if: (1) the parties’ interests are

 sufficiently “adverse”; (2) the judgment of the court will be

 “conclusive”; and (3) that judgment will have “practical

 utility.”    Wayne Land & Mineral Grp. LLC v. Delaware River Basin

 Comm’n, 894 F.3d 509, 522 (3d Cir. 2018).

       The parties agree that this case is ripe for adjudication.

 While the parties’ agreement is, of course, not binding on this

 Court, after independently considering the question, the Court




       4 Fang was issued after the parties’ supplemental briefing
 was completed. However, Fang does not depart from previously
 established law concerning ripeness, see infra, and so the Court
 concludes that additional briefing to address Fang is not
 necessary.

       5 See 1937 Advisory Committee Note to Fed. R. Civ. P. 57,
 “Declaratory Judgment” (“A declaratory judgment is appropriate
 when it will terminate the controversy[.] . . . The controversy
 must necessarily be ‘of a justiciable nature, thus excluding an
 advisory decree on a hypothetical state of facts.’”)(quoting
 Ashwander v. Tennessee Valley Auth., 297 U.S. 288 (1936)).


                                      7
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 8 of 20 PageID: 364



 agrees that this case is ripe for review.         The issue is whether

 the undisputed fact that Cherry Hill Towne Center has not even

 applied for a sports wagering license (and therefore also has not

 been granted such a license) renders its claim for declaratory

 relief, and attendant final injunctive relief enforcing the

 declaration 6, unripe.    The Court addresses the three prongs of

 ripeness--adversity, conclusiveness, and practical utility-- in

 reverse order.

    (1)    Practical utility

       The fundamental utility question is: in the absence of a

 license to conduct sports wagering at the subject property, of

 what practical utility will a declaratory judgment be to Cherry

 Hill Towne Center?     Hypothetically, if this Court were to grant

 the relief Cherry Hill Towne Center seeks, how would that

 judgment help Cherry Hill Towne Center when Cherry Hill Towne

 Center still would not be in a position to conduct sports

 wagering anytime in the near future because it has not yet

 applied for a sports wagering license?

       Cherry Hill Towne Center has satisfactorily answered these

 questions by explaining that “[a] declaration of rights in this

 case will alleviate legal uncertainty and could potentially have




       6 This type of final remedy is distinct from the provisional
 preliminary injunctive relief sought by GSPR. The significance
 of the absence of a sports wagering license in the irreparable
 harm analysis is discussed separately below.

                                      8
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 9 of 20 PageID: 365



 a significant impact on Plaintiff’s plan to open and operate a

 sports wagering facility.      For instance, if the Court concludes

 that the Declaration is enforceable, Plaintiff may be forced to

 abandon” its plans to apply for a sports wagering license.

 [Supplemental Brief, Dkt. No. 24, p. 4-5] 7       Thus, while Cherry

 Hill Towne Center appears not to dispute that a declaratory

 judgment in its favor, alone, will not help it open and operate a

 sports wagering facility (because a sports wagering license would

 still be needed), it has persuaded this Court that a declaratory

 judgment will help it make a significant business decision:

 whether to undertake the time and expense necessarily involved in

 applying for a sports wagering license.        Therefore, a declaratory

 judgment in this case will have practical utility.          See Wayne

 Land & Mineral Grp., 894 F.3d at 524 (“In the context of the

 Declaratory Judgment Act, utility exists when the judgment would

 materially affect the parties and serve to clarify legal

 relationships so that plaintiffs can make responsible decisions

 about the future.”).

    (2)    Conclusiveness

       “A claim is fit for adjudication if a declaratory judgment

 would in fact determine the parties’ rights, as distinguished




       7 Cherry Hill Towne Center’s most recent brief, filed August
 12, 2019, states that Cherry Hill Towne Center “intends [to apply
 for a sports wagering license] as soon as possible.”
 [Supplemental Brief, Dkt. No. 26, p. 1]

                                      9
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 10 of 20 PageID: 366



  from an advisory opinion based on a hypothetical set of facts.

  Cases presenting predominately legal questions are particularly

  amenable to a conclusive determination.”        Wayne Land & Mineral

  Grp., 894 F.3d at 523. 8    The parties and the Court are all in

  agreement that the enforceability of the Restrictive Covenant is

  a predominantly legal issue that will not be affected by

  subsequent factual developments.       Accordingly, the Court

  concludes that a declaratory judgment will conclusively determine

  the enforceability of the Restrictive Covenant.

    (3)    Adversity of interests

       Lastly, there can be little doubt that the parties’

  interests are adverse.     Even putting aside the parties’ vigorous

  litigation to date and their unsuccessful court-ordered

  mediation, the adversity of interests is apparent.         By operation

  of the Sports Wagering Act, Cherry Hill Towne Center, after

  obtaining the requisite license, could open a sports wagering

  facility on the GSP Property but for the interest held by GSPR,

  which reserves that right to operate “wagering activities and

  gambling and gaming of any sort” exclusively to GSPR.          That is,

  either GSPR or Cherry Hill Towne Center has the right to operate

  sports wagering (with the appropriate license) but not both.




       8  See also, 1937 Advisory Committee Note to Fed. R. Civ. P.
  57, “Declaratory Judgment” (“Written instruments . . . may be
  construed before or after breach at the petition of the properly
  interested party.”).

                                      10
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 11 of 20 PageID: 367



       Accordingly, the Court holds that all three prongs of the

  ripeness test have been established and this case is justiciable.

    B. Preliminary Injunctive Relief

       GSPR seeks an injunction preventing Cherry Hill Towne Center

  “from and against opening and operating a sports wagering lounge

  or engaging in the business of sports wagering at or within the

  GSP Property.”    [Proposed Preliminary Injunction Order, Dkt. No.

  17-9, p. 1]

    (1)   Likelihood of success on the merits

       Under New Jersey law, a restrictive covenant is enforceable

  if it is reasonable.     Davidson Bros. v. D. Katz & Sons, Inc., 121

  N.J. 196, 211 (1990).     In determining reasonableness, the court

  considers:

       1. The intention of the parties when the covenant was
       executed, and whether the parties had a viable purpose
       which did not at the time interfere with existing
       commercial laws, such as antitrust laws, or public
       policy.

       2. Whether the covenant had an impact on the
       considerations   exchanged   when  the   covenant  was
       originally executed. This may provide a measure of the
       value to the parties of the covenant at the time.

       3. Whether the covenant clearly and expressly sets forth
       the restrictions.

       4. Whether the covenant was in writing, recorded, and if
       so, whether the subsequent grantee had actual notice of
       the covenant.

       5. Whether the covenant is reasonable concerning area,
       time or duration. . . .




                                      11
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 12 of 20 PageID: 368



       6. Whether the covenant imposes an unreasonable
       restraint on trade or secures a monopoly for the
       covenantor. This may be the case in areas where there
       is limited space available to conduct certain business
       activities and a covenant not to compete burdens all or
       most available locales to prevent them from competing in
       such an activity.

       7. Whether     the   covenant   interferes    with   the   public
       interest.

       8. Whether, even if the covenant was reasonable at the
       time it was executed, changed circumstances now make the
       covenant unreasonable.

  Id. at 211-12 (internal citations and quotations omitted).           The

  Court considers each factor in turn.

       As to the intention of the parties, the Court begins with

  the language of the covenant: “Horse racing, simulcasting, off-

  track betting, wagering activities and gambling and gaming of any

  sort (collectively, ‘Gaming’) anywhere on the GSP Property at any

  time by any party other than GSPR and its successors and

  assignees is hereby prohibited (‘Covenant’).” (Rivera-Soto Cert.

  Ex. C)   GSPR asserts that the intention is clear; “wagering

  activities and gambling and gaming of any sort” unambiguously

  includes sports wagering, and so no one “other than GSPR and its

  successors and assignees” may conduct sports wagering on the

  property.

       Cherry Hill Towne Center disagrees.          According to Cherry

  Hill Towne Center, “[t]here is no mention of sports wagering at

  all” and the “phrase ‘wagering activities and gambling and gaming

  of any sort’” is “overly broad.”       [Opposition Brief, Dkt. No. 18,


                                       12
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 13 of 20 PageID: 369



  p. 12]   Thus, Cherry Hill Towne Center reasons, sports wagering

  is not encompassed by the covenant.       Further, Cherry Hill Towne

  Center posits that “[i]t is highly unlikely that the parties

  intended to restrict sports wagering because it was unlawful” in

  1999 when the parties entered into the covenant.         [Id. at p. 14]

       The Court finds the covenant unambiguous and not overly

  broad.   The covenant can only mean exactly what it says.

  “[W]agering activities . . . of any sort” must include sports

  wagering, because sports wagering is a “sort” of wagering.

  Moreover, Cherry Hill Towne Center’s argument concerning the

  legal context in which the covenant was made-- i.e., that sports

  wagering was illegal at the time, therefore the parties could not

  have intended to reserve to GSPR a right to conduct an activity

  that was outlawed-- cannot overcome the plain language of the

  covenant itself. 9   Thus, the Court holds that the first factor

  weighs in favor of reasonableness.

       With regard to the considerations exchanged, GSPR relies on

  the language immediately preceding the covenant, which states,


       9  The fact that a law prohibiting certain activities is “on
  the books” of course does not mean that such activities do not
  take place, nor that certain parties might not bet on the law
  changing in the future. That is, there is a significant
  analytical difference between arguing that the parties could not
  have contemplated an activity because that activity was a factual
  impossibility (an argument which Cherry Hill Towne Center does
  not, and cannot, make) and arguing, as Cherry Hill Towne Center
  does, that the parties could not have intended to allow an
  activity that was certainly possible, just not legal, at the time
  of the parties’ agreement.

                                      13
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 14 of 20 PageID: 370



  “NOW, THEREFORE, for good and valuable consideration, the receipt

  and sufficiency of which are hereby acknowledged by Declarant,

  and intending to be legally bound hereby, Declarant declares as

  follows:”   (Rivera-Soto Cert. Ex. C)      Cherry Hill Towne Center

  responds that this statement is conclusory, and observes that

  “Defendants have failed to provide any evidence that the covenant

  actually had an impact on the considerations exchanged.”

  [Opposition Brief, Dkt. No. 18, p. 14]        GSPR makes no argument in

  reply.    The Court finds that the recital preceding the covenant

  is some evidence of the covenant having impacted the

  considerations exchanged, and therefore the Court concludes that

  this factor weighs slightly in favor of reasonableness.

       With regard to the clarity of the covenant, the parties

  reiterate their arguments concerning the intent of the parties;

  GSPR asserts the covenant is clear, Cherry Hill Towne Center

  asserts that it is ambiguous.      For the reasons set forth above,

  the Court finds the covenant unambiguous and clear. 10        Therefore,

  the Court holds that this factor weighs in favor of

  reasonableness.

       The parties do not dispute that the covenant was in writing

  and was recorded.    Thus, this factor weighs in favor of

  reasonableness.


       10 The Court agrees with GSPR’s observation that Cherry Hill
  Towne Center’s argument “conflat[es] breadth with ambiguity.”
  [Reply Brief, Dkt. No. 19, p. 4]

                                      14
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 15 of 20 PageID: 371



       As to the area and duration of the covenant, GSPR emphasizes

  the area component, which is limited solely to the GSP Property

  and is therefore narrow.      Cherry Hill Towne Center does not

  dispute the area component; rather, it emphasizes the duration

  component of the covenant which, by its very terms, “remain[s] in

  effect forever.”    [Rivera-Soto Cert. Ex. C]      The Court finds that

  the narrow geographic coverage of the covenant somewhat mitigates

  the lengthy duration of the covenant such that this factor weighs

  only somewhat against reasonableness.

       GSPR argues that the covenant is not an unreasonable

  restraint on trade, even though the covenant reserves all gaming

  activities on the property in favor of GSPR.         Cherry Hill Towne

  Center vigorously disagrees.      It relies on the undisputed fact

  that, other than Atlantic City Casinos and the GSP Property,

  there are only four other possible locations for sports wagering

  in New Jersey.    The flaw in Cherry Hill Towne Center’s argument

  however, is that the other options for operating sports wagering

  are limited not by the covenant, but rather by the Sports

  Wagering Act, which-- as Cherry Hill Towne Center emphasizes--

  was not even contemplated at the time the parties entered into

  the covenant.    Thus, it is not the covenant itself that creates

  the limited market for sports wagering; nor is it even the

  combined effect of the covenant and the law at the time the




                                      15
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 16 of 20 PageID: 372



  covenant was entered into 11 that creates the limited market.         The

  inquiry is whether “the covenant imposes an unreasonable

  restraint on trade or secures a monopoly for the covenantor.”

  Davidson Bros, 121 N.J. at 211.       The covenant at issue in this

  case does not.

       Prior to the passage of the Sports Wagering Act, sports

  wagering was not allowed anywhere in New Jersey.         After the Act

  was passed-- 19 years after the parties entered into the

  Restrictive Covenant-- Cherry Hill Towne Center found itself in

  the fortunate position of being located on a former racetrack,

  and therefore eligible to apply for a sports wagering license.

  Cherry Hill Towne Center now seeks to profit from that

  happenstance, except that the Restrictive Covenant prevents it

  from doing so.    Under the facts and circumstances of this case,

  the Court does not find that the covenant itself unreasonably

  restrains trade.    The covenant does not “burden all or most

  available locales to prevent them from competing in” sports

  wagering, Davidson Bros., 121 N.J. at 211.        Rather, it only

  burdens the GSP Property, therefore the Court holds that this

  factor does not weigh against reasonableness.




       11 Davidson Bros. instructs that, except as to the last
  factor (changed circumstances), the relevant timeframe for
  determining reasonableness is the time at which the covenant was
  entered into. 121 N.J. at 211-12.

                                      16
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 17 of 20 PageID: 373



       Cherry Hill Towne Center next asserts that the covenant

  “directly interferes with [New Jersey’s] expressed public

  interest of legalizing sports wagering.”        [Opposition Brief, Dkt.

  No. 18, p. 20]    The Court is unpersuaded that the covenant

  substantially interferes with sports wagering in New Jersey for

  at least two reasons.     First, the covenant only concerns a single

  parcel of land in the entire state and so cannot significantly

  impact state-wide sports wagering.       Second, the covenant does not

  prohibit sports wagering on the GSP Property; indeed, it

  expressly allows sports wagering so long as it is conducted by

  GSPR.   Thus, the Court holds that the covenant does not interfere

  with the public interest, therefore this factor does not weigh

  against reasonableness.

       Lastly, Cherry Hill Towne Center argues that even if the

  covenant was, at one time, reasonable, circumstances have since

  changed such that continuing to enforce the covenant would be

  unreasonable.    According to Cherry Hill Towne Center, the passage

  of the Sports Wagering Act has “increased the burden” that the

  covenant places on Cherry Hill Towne Center’s property.

  [Opposition Brief, Dkt. No. 18, p. 21]        The Court disagrees.     The

  changed circumstances have not resulted in any burden on Cherry

  Hill Towne Center.     Before the Sports Wagering Act, Cherry Hill

  Towne Center could not conduct sports wagering on its property,

  and after the Act, it still cannot conduct sports wagering.           As



                                      17
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 18 of 20 PageID: 374



  explained above, the covenant merely prevents Cherry Hill Towne

  Center from taking advantage of a new opportunity that only

  exists because Cherry Hill Towne Center’s “bustling commercial

  and residential area” [Opposition Brief, Dkt. No. 18, p. 21]

  happens to be located on a former racetrack.         Thus, the Court

  does not find that changed circumstances now make the covenant

  unreasonable.

       In conclusion, having considered and weighed all of the

  Davidson Bros. factors, the Court holds that GSPR has

  demonstrated that it will likely prevail on the merits of this

  declaratory judgment suit concerning the enforceability of the

  Restrictive Covenant.

    (2)   Immediate irreparable harm

       As this Court eluded to above, see supra. note 6, the fact

  that Cherry Hill Towne Center has yet to even apply for a sports

  wagering license plays a crucial part in the irreparable harm

  analysis.   Third Circuit law is clear: “[e]stablishing a risk of

  irreparable harm is not enough.       A [moving party] has the burden

  of proving a ‘clear showing of immediate irreparable injury.’”

  Campbell Soup Co. v. ConAgra, Inc., 977 F.2d 86, 91 (3d Cir.

  1992) (quoting ECRI v. McGraw-Hill, Inc., 809 F.2d 223, 226 (3d

  Cir. 1987)).    “‘Injunctions will not be issued merely to allay

  the fears and apprehensions or to sooth the anxieties of the

  parties.    Nor will an injunction be issued to restrain one from



                                      18
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 19 of 20 PageID: 375



  doing what he is not attempting and does not intend to do.’”           Id.

  at 92 (quoting Continental Group, Inc. v. Amoco Chems. Corp., 614

  F.2d 351, 359 (3d Cir. 1980)). 12

       Although Cherry Hill Towne Center states it “is actively

  pursuing a sports book at Garden State Park” [Supplemental Brief,

  Dkt. No. 24, p. 2], there can be no dispute that Cherry Hill

  Towne Center will not be “opening and operating a sports wagering

  lounge or engaging in the business of sports wagering at or

  within the GSP Property” [Proposed Preliminary Injunction Order,

  Dkt. No. 17-9, p. 1], anytime in the immediate future because

  Cherry Hill Towne Center has not even begun the licensing

  process.   Thus, a preliminary injunction to prevent Cherry Hill

  Towne Center from engaging in the business of sports wagering is

  unnecessary at this time.      Accordingly, the Court declines to

  issue, at this time, the preliminary injunction GSPR seeks. 13


       12 The Court also will not, in the absence of any immediate
  need, entertain a preliminary injunction motion simply as a means
  to a speedier adjudication of the parties’ dispute. Particularly
  in declaratory judgment actions, the Federal Rules of Civil
  Procedure provide a separate procedural vehicle for obtaining an
  expeditious decision on the merits. See Fed. R. Civ. P. 57 (“The
  Court may order a speedy hearing of a declaratory-judgment
  action.”; see generally, 10B Federal Practice and Procedure, §
  2768 (4th ed.), “Procedure in Declaratory Actions” (“The
  provision of Rule 57 that the court ‘may order a speedy hearing
  of a declaratory-judgment action,’ is so sensible and appropriate
  that there is a dearth of decided cases involving that provision.
  Nevertheless it has been applied to effectuate the purpose of the
  rule and expedite a decision.”).

       13 Because GSPR has failed to establish the irreparable harm
  prong (prong 2), the Court does not proceed to consider the third

                                      19
Case 1:18-cv-12868-RMB-KMW Document 27 Filed 09/04/19 Page 20 of 20 PageID: 376



  IV.   CONCLUSION

        For the foregoing reasons, the Court will deny Defendants’

  Motion for Preliminary Injunctive Relief.        An appropriate Order

  shall issue on this date.




  Dated: September 4, 2019                 __ s/ Renée Marie Bumb _____
                                           RENÉE MARIE BUMB
                                           UNITED STATES DISTRICT JUDGE




  and forth prongs of the preliminary injunction analysis. Reilly,
  858 F.3d at 180. However, the Court notes that as to the public
  interest prong of the preliminary injunction analysis (prong 3),
  Cherry Hill Towne Center reiterates the public interest argument
  that it makes within the Davidson Bros. merits analysis. The
  Court rejects this argument for the reasons explained above.
  Further, the Court’s ruling that the Restrictive Covenant is
  likely reasonable also severely undercuts Cherry Hill Towne
  Center’s argument that it would be unfairly prejudiced by
  enforcing the covenant for which it bargained (prong 4).

                                      20
